EXHIBIT 99.5 N E W S R E L E A S E FOR IMMEDIATE RELEASE Media Contacts: D. Ashley Lee Executive Vice President, Chief Financial Officer and Chief Operating Officer Phone: 770-419-3355 Nina Devlin Edelman Phone: 212-704-8145 CryoLife Sends Letter to Medafor, Inc. Shareholders ATLANTA, GA (January 21, 2010) CryoLife, Inc. (NYSE: CRY), an implantable biological medical device and cardiovascular tissue processing company, announced today that it has sent the following letter to Medafor shareholders discussing its strategic proposal to purchase the outstanding shares of Medafor: Important Information for Medafor Shareholders January 21, 2010 Dear Fellow Medafor Shareholder: You have probably seen the headlines regarding CryoLife’s increased stake in Medafor and our proposal to the Medafor board of directors to combine our two companies.I wanted to take this opportunity to personally explain why we have taken this action, why our proposal is financially and strategically compelling, and what you can do to make your opinion heard. We have great regard for Medafor’s
